
	
		II
		110th CONGRESS
		1st Session
		S. 1180
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the placed-in-service date requirement for low-income housing credit
		  buildings in the Gulf Opportunity Zone, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Housing Construction for the
			 GO Zone Act of 2007.
		2.Extension of placed-in-service date
			 requirement for low-income housing credit buildings in Gulf Opportunity
			 ZoneSection 1400N(c) of the
			 Internal Revenue Code of 1986 is amended—
			(1)by striking or 2008 in
			 paragraph (3)(A) and inserting 2008, 2009, or 2010,
			(2)by striking during such
			 period in paragraph (3)(B)(ii) and inserting during the period
			 described in subparagraph (A), and
			(3)by striking or 2008 in
			 paragraph (4)(A) and inserting 2008, 2009, or 2010.
			3.Preservation of previous low-income housing
			 credit buildings in Gulf Opportunity Zone
			(a)In generalIf an owner of a qualified low-income
			 building (as defined in section 42(c)(2) of the Internal Revenue Code of 1986)
			 located in the GO Zone (as defined in section 1400M(1) of such Code) in the
			 second taxable year or later of the credit period (as defined in section
			 42(f)(1) of such Code) for such building—
				(1)suffers a reduction in the qualified basis
			 (as determined under section 42(b)(1) of such Code) of such building
			 (hereinafter referred to as the lost qualified basis) as a
			 result of a disaster that caused the President to issue a major disaster
			 declaration as a result of Hurricanes Katrina and Rita, but under subsection
			 (j)(4)(E) of section 42 of such Code avoids recapture or loss of low-income
			 housing credits previously allowed under such section with respect to such
			 building (hereinafter referred to as the existing credits) by
			 restoring the lost qualified basis by reconstruction, replacement, or
			 rehabilitation within a reasonable period established by the Secretary of the
			 Treasury, and
				(2)obtains an allocation of additional
			 low-income housing credits under such section to fund, in whole or in part, the
			 reconstruction, replacement, or rehabilitation of such building (hereinafter
			 referred to as the new credits),
				then the qualified basis of such
			 building for purposes of determining the new credits shall equal the excess (if
			 any) of such building's qualified basis as of the close of the first taxable
			 year of the credit period (as so defined) with respect to the new credits
			 (assuming such reconstruction, replacement, or rehabilitation expenditures meet
			 the requirements for treatment as a separate new building), over such
			 building's qualified basis with respect to the existing credits as determined
			 immediately prior to the disaster referred to in paragraph (1).(b)Special rule for time for making
			 allocations of creditsFor
			 purposes of section 42(h)(1)(E)(ii) of the Internal Revenue Code of 1986,
			 buildings described in subsection (a) shall be deemed to be qualified
			 buildings.
			(c)Avoidance of recapture of
			 creditFor purposes of
			 section 42(j)(4)(E) of the Internal Revenue Code of 1986, qualified low-income
			 housing projects (as defined in section 42(g)(1) of such Code) suffering
			 casualty as a result of a disaster that caused the President to issue a major
			 disaster declaration for the Go Zone (as defined in section 1400M(1))shall be
			 deemed to have restored any casualty loss by reconstruction or replacement
			 within a reasonable period if such loss is restored before January 1,
			 2011.
			4.Credit allowable for certain buildings
			 acquired during 10-year period in the Katrina, Rita, and Wilma disaster
			 areasSection 1400N(c) of the
			 Internal Revenue Code of 1986 is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
			
				(5)Credit allowable for buildings acquired
				during 10-year periodA
				waiver may be granted under section 42(d)(6)(A) (without regard to any clause
				thereof) with respect to any building in the Gulf Opportunity Zone, the Rita GO
				Zone, or the Wilma GO
				Zone.
				.
		5.Inclusion of basis of property for mixed
			 income housing in Katrina, Rita, and Wilma disaster areasSection 1400N(c) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by redesignating paragraph (6)
			 as paragraph (7) and by inserting after paragraph (5) the following new
			 paragraph:
			
				(6)Increase in applicable fraction for mixed
				income projects
					(A)In generalIn the case of any qualified low-income
				housing project under section 42(g) which is located in the Gulf Opportunity
				Zone, the Rita GO Zone, or the Wilma GO Zone and in which the applicable
				fraction for any building of such qualified low-income housing project is not
				less than 20 percent and not more than 60 percent but for the provisions of
				this subparagraph, the numerator of the applicable fraction under section
				42(c)(1)(B) shall be increased by—
						(i)one or 5 percent of the total number of
				units (whichever adjustment provides the largest unit fraction) for each
				building in the qualified low income housing project in the case of the unit
				fraction under section 42(c)(1)(C), and
						(ii)five percent of the total floor space in
				the case of the floor space fraction under section 42(c)(1)(D).
						(B)ApplicationSubparagraph (A) shall apply to—
						(i)housing credit dollar amounts allocated
				after December 31, 2007, and
						(ii)buildings placed in service after such date
				to the extent paragraph (1) of section 42(h) does not apply to any building by
				reason of paragraph (4) thereof, but only with respect to bonds issued after
				such
				date.
						.
		6.Over income loans for Katrina, Rita, and
			 Wilma disaster areas
			(a)In generalSection 1400N(a)(5)(B) of the Internal
			 Revenue Code of 1986 is amended by adding and at the end of
			 clause (ii), by striking clause (iii), and by redesignating clause (iv) as
			 clause (iii).
			(b)Mortgage revenue bondsSection 1400T(a) of the Internal Revenue
			 Code of 1986 is amended by adding and at the end of paragraph
			 (1), by striking paragraph (2), and by redesignating paragraph (3) as paragraph
			 (2).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
			7.Community Development Block Grants not
			 taken into account in determining if buildings are federally
			 subsidizedSection 1400N(c) of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph
			 (6) the following new paragraph:
			
				(7)Community Development Block Grants not
				taken into account in determining if buildings are federally
				subsidizedFor purpose of
				applying section 42(i)(2)(D) to any building which is placed in service in the
				Gulf Opportunity Zone, the Rita GO Zone, or the Wilma GO Zone during the period
				beginning on January 1, 2006, and ending on December 31, 2010, a loan shall not
				be treated as a below market Federal loan solely by reason of any assistance
				provided under section 106, 107, or 108 of the Housing and Community
				Development Act of 1974 by reason of section 122 of such Act or any provision
				of the Department of Defense Appropriations Act, 2006, or the Emergency
				Supplemental Appropriations Act for Defense, the Global War on Terror, and
				Hurricane Recovery,
				2006.
				.
		8.Application of the definitions and special
			 rules under section 42(i) of the Internal Revenue Code of 1986 for
			 bond-financed projects
			(a)In generalFor purposes of qualifying as a qualified
			 residential rental project under section 142(d)(1) of the Internal Revenue Code
			 of 1986 [in the Gulf Opportunity Zone, the Rita GO Zone, or the Wilma GO Zone],
			 the special definitions and special rules for low-income units in section
			 42(i)(3) of such Code shall apply.
			(b)Effective
			 dateThis section shall take
			 apply to bonds issued after the date of the enactment of this Act.
			9.Special tax-exempt bond financing rule for
			 repairs and reconstructions of residences in the GO ZonesSection 1400N(a) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
			
				(7)Special rule for repairs and
				reconstructions
					(A)In generalFor purposes of section 143 and this
				subsection, any qualified GO Zone repair or reconstruction shall be treated as
				a qualified rehabilitation.
					(B)Qualified GO Zone repair or
				reconstructionFor purposes
				of subparagraph (A), the term qualified GO Zone repair or
				reconstruction means any repair of damage caused by Hurricane Katrina,
				Hurricane Rita, or Hurricane Wilma to a building located in the Gulf
				Opportunity Zone, the Rita GO Zone, or the Wilma GO Zone (or reconstruction of
				such building in the case of damage constituting destruction) if the
				expenditures for such repair or reconstruction are 25 percent or more of the
				mortgagor’s adjusted basis in the residence. For purposes of the preceding
				sentence, the mortgagor’s adjusted basis shall be determined as of the
				completion of the repair or reconstruction or, if later, the date on which the
				mortgagor acquires the residence.
					(C)TerminationThis paragraph shall apply only to
				owner-financing provided after the date of the enactment of this paragraph and
				before January 1,
				2011.
					.
		
